                         Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 1 of 13

AO 106(Rev. 04/010) Application for Search Warrant                 AUTHORIZED AND APPROVED/DATE:



                                         United States District Court
                                                                    for the
                            WESTERN                             DISTRICT OF                            OKLAHOh^^ 30 2019
               In the Matter of the Search of                                                                 CARMEUT/te^ER SHIN
           (Briefly describe the property to be search
                                                                                                            ^CLERK.
           Or identify the person by name and address)
PROPERTY KNOWN AS:                                                     Case No. M-f^-2l5-3Al
           Black Alcatel One Touch Cellular Phone,
           Model #A570BL, Build: vE9G-UTG0
IN THE POSSESSION OF:
           Federal Bureau of Investigation
           3301 W. Memorial Road
           Oklahoma City, OK 73134

                                                  APPLICATION FOR SEARCH WARRANT


        I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following [Person or Property?] (identify the person or describe
property to be searched and give its location):

           See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed {identify the person or describe the property to be
seized):

           See Attachment B, which is attached and incorporated by reference.

           The basis for the search under Fed. R. Crim.P.41(c)\s{check one or more):
               M     evidence of the crime;
                lEl      contraband, fruits of crime, or other items illegally possessed;
                13       property designed for use, intended for use, or used in committing a crime;
                □        a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
           Code Section                                                              Offense Description
           18 U.S.C. § 2252A(a)(5)(B)                                                Possession of child pornography.


The application is based on these facts:

See attached Affidavit of Special Agent Kristina D. Chen, Federal Bureau of Investigation, which is incorporated by
reference herein.


                 13      Continued on the attached sheet(s).
                 D       Delayed notice of               days (give exact ending date ifmore than 30 days) is requested under 18 U.S.C. §
3103a, the basis of which is set forth on the attached sheet(s).


                                                                                       ApptiCdnl's signature
                                                                       KRfSTlNA D. CHEN
                                                                       Special Agent
                                                                       Federal Bureau of Investigation
                  Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 2 of 13
Sworn to before me and signed in my presence.


Date:
                                                                 Judge s signature

City and State: Oklahoma City. Oklahoma         SUZANNE MITCHELL. U.S. Magistrate Judge
                                                               Printed name and title
            Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 3 of 13



                                          AFFIDAVIT


       I, Special Agent Kristina D. Chen, being duly sworn, depose and state the following:

                                      I.INTRODUCTION


       1.      I am a Special Agent with the Federal Bureau of Investigation and have been since

July 7, 2018, and I am currently assigned to the FBI Field Office located in Oklahoma City,

Oklahoma. As an FBI Special Agent, I conduct investigations relating to federal criminal

violations, to include child exploitation. I have been involved in executing arrest warrants of such

offenders. Through my training and experience, I have gained knowledge related to conducting

this type of investigation. I have had the opportunity to observe and review examples of child

pornography (as defined in 18 U.S.C. § 2256) in all forms of media, including computer media.

Moreover, I am a federal law enforcement officer who is engaged in enforcing criminal laws,

including 18 U.S.C. § 2252A(a)(5)(B), and I am authorized by the Attorney General to request a

search warrant.


       2.      I have probable cause to believe that contraband and evidence of a crime, fruits of

a crime, and instrumentalities ofa violation of 18 U.S.C. 2252A(a)(5)(B)(possession of materials

containing child pornography) are located in an electronically stored data device, to wit: black

Alcatel One Touch Cellular Phone, model # A570BL, Build: vE9G-UTG0, which is currently in

the custody of the FBI in Oklahoma City and more particularly described in Attachment A

(hereinafter the "SUSPECTED DEVICE"). I submit this application and affidavit in support of a

search warrant authorizing a search of the entire SUSPECTED DEVICE for evidence, fruits and

instrumentalities ofthe foregoing criminal violation more fully described in Attachment B and to

seize all items listed in Attachment B.
            Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 4 of 13




       3.      The information contained in this affidavit is based on my training, experience, and

participation in other investigations. The current investigation has involved discussions between

law enforcement officers, interviews of witnesses,review ofdocuments and computer records, and

communications with others who have personal knowledge of the events and circumstances

described herein. Because this affidavit is submitted for the limited purpose of establishing

probable cause for a search warrant, it does not set forth every fact that I or others have learned

during this investigation.

                 II. COMPUTER TERMS AND GENERAL DEFINITIONS

       4.      The term "child pornography" as used herein is defined in 18 U.S.C. § 2256(8) as

any visual depiction of sexually explicit conduct where (a)the production ofthe visual depiction

involved the use of a minor engaged in sexually explicit conduct,(b) the visual depiction is a

digital image, computer image, or computer-generated image that is, or is indistinguishable from,

that of a minor engaged in sexually explicit conduct, or(c)the visual depiction has been created,

adapted, or modified to appear that an identifiable minor is engaged in sexually explicit conduct.

       5.      "Cellular phone" is a portable telephone that can make and receive calls using a

communication network known as a cellular network. Cellular phones support a variety of other

services, such as text messaging. Multimedia Messaging Service(MMS)(a standard way to send

messages that include multimedia content to and from a mobile phone over a cellular network),

email, Internet access, video games, and digital photography.

       6.      "Computer," as used broadly herein, refers to "an electronic, magnetic, optical,

electrochemical, or other high speed data processing device performing logical or storage

fimctions, and includes any data storage facility or communications facility directly related to or
            Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 5 of 13




operating in conjunction with such device" and includes smartphones, and mobile phones and

devices. See 18 U.S.C. § 1030(e)(1),

            III. BACKGROUND OF INVESTIGATION AND PROBABLE CAUSE


       7.      On 06/26/2018, Special Agent Kevin B. Hall, Jr., was contacted by Lieutenant

(LT)Tony Krebbs, Choctaw Nation Tribal Police(CNTP). LT. Krebbs reported having custody

of a cell phone that contained an image of child pornography.


       8.      The phone, later identified as the SUSPECTED DEVICE, was located by the

Choctaw Nation Tribal Security(CNTS)on or about 06/20/2018, after it was left unattended in

one ofthe buffet areas of the Choctaw Casino and Resort(CCR),4216 U.S. 69, Durant,

Oklahoma,74701. Upon picking up the SUSPECTED DEVICE,CNTS noticed an image of a

young naked female with her legs spread open displayed as the phone's wall paper. The young

naked female appeared to be posed provocatively, exposing her nude vagina to the camera. The

CNTS believed the image to be child pornography and looked through the SUSPECTED

DEVICES'files to locate the owner. The owner was identified as Danny Lynn Love.

       9. On or about 06/20/2018, Love went to the casino staff to report a lost phone. Upon

being notified that Love was looking for a lost phone, a CNTS officer spoke to Love who stated

he lost the phone five(5) months ago. However, Love acknowledged the SUSPECTED DEVICE

was the lost phone. On or about 06/20/2018, CNTS spoke to Sara Spiegel, the girlfiiend of Love.

Spiegel stated she found the SUSPECTED DEVICE in the home of Love. Spiegel brought the

SUSPECTED DEVICE to the CCR. While in the CCR,Spiegel lost control of the phone in or

around the area of the Butterfield's Restaurant.



       10. On or about 07/11/2018, Special Agent Kevin B. Hall, Jr., received the SUSPECTED

DEVICE from LT. Krebbs after LT. Krebbs requested the investigative assistance ofthe FBI.
           Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 6 of 13




The SUSPECTED DEVICE was placed into evidence and stored in the FBI - Oklahoma City

Field Office, 3301 W. Memorial Road, Oklahoma City, Oklahoma 73134, where it has remained

pending the granting oflegal authority and forensic examination.


       IV. BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

       11.     Computers and digital technology have dramatically changed the way in which

individuals interested in child pornography interact with each other. Computers basically serve

four functions in connection with child pornography: production,communication,distribution, and

storage.

       12.     Child pomographers can now transfer printed photographs into a computer-

readable format with a device known as a scanner. Furthermore, with the advent ofdigital cameras,

when the photograph is taken, it is saved as a digital file that can be directly transferred to a

computer by simply connecting the camera to the computer. In the last ten years, the resolution of

pictures taken by digital cameras has increased dramatically, meaning the photos taken with digital

cameras have become sharper and crisper. Photos taken on a digital camera are stored on a

removable memory card in the camera. These memory cards often store more than 32 gigabytes

of data, which provides enough space to store thousands of high-resolution photographs. Video

camcorders, which once recorded video onto tapes or mini-CDs, now can save video footage in a

digital format directly to a hard drive in the camera. The video files can be easily transferred from

the camcorder to a computer.

       13.     A device known as a modem allows any computer to connect to another computer

through the use of telephone, cable, or wireless connection. Electronic contact can be made to

literally millions of computers around the world. The ability to produce child pornography easily,

reproduce it inexpensively, and market it anonymously (through electronic communications) has
             Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 7 of 13




drastically changed the method of distribution and receipt of child pornography. Child

pornography can be transferred via electronic mail or through file transfer protocols (FTPs) to

anyone with access to a computer and modem.Because ofthe proliferation ofcommercial services

that provide electronic mail service, chat services (i.e., "Instant Messaging"), and easy access to

the Internet, the computer is a preferred method of distribution and receipt of child pornographic

materials.


       14.      The computer's ability to store images in digital form makes the computer itself an

ideal repository for child pornography. The size of the electronic storage media (commonly

referred to as the hard drive) used in home computers has grown tremendously within the last

several years. These drives can store thousands of images at very high resolution. Also, there are

numerous options available for the storage ofcomputer or digital files. One-Terabyte external and

internal hard drives are not uncommon. Other media storage devices include hard drives, CDs,

DVDs, and "thumb," "jump," or "flash" drives, which are very small devices which are plugged

into a port on the computer. It is extremely easy for an individual to take a photo with a digital

camera, upload that photo to a computer, and then copy it (or any other files on the computer)to

any one of those media storage devices(CDs and DVDs are unique in that special software must

be used to save or "bum" files onto them). Media storage devices can easily be concealed and

carried on an individual's person.

       15.      The Intemet affords individuals several different venues for obtaining, viewing,and

trading child pomography in a relatively secure and anonymous fashion.

       16.      Individuals also use online resources to retrieve and store child pomography,

including services offered by Intemet Portals such as Yahoo! and Hotmail, among others. The

online services allow a user to set up an account with a remote computing service that provides e-
             Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 8 of 13



mail services as well as electronic storage of computer files in any variety offormats. A user can

set up an online storage account from any computer with access to the Internet. Even in cases

where online storage is used, however, evidence of child pornography can be found on the user's

computer or external media in most cases.

        17.     As is the case with most digital technology, communications by way of computer

can be saved or stored on the computer used for these purposes. Storing this information can be

intentional, i.e., by saving an e-mail as a file on the computer or saving the location of one's

favorite websites in, for example, "bookmarked" files. Digital information can also be retained

unintentionally, e.g., traces of the path of an electronic communication may be automatically

stored in many places (e.g., temporary files or ISP client software, among others). In addition to

electronic communications, a computer user's Internet activities generally leave traces or

"footprints" in the web cache and history files of the browser used. Such information is often

maintained indefinitely until overwritten by other data.

       18.      Often computers and hand-held computing devices provide location information as

to a computers specific location when it was used. This evidence is valuable in tracking past

locations ofthe computer and often the user and owner of said computer.

       19.     Digital files such as movies and pictures can be quickly and easily transferred back

and forth between devices or stored simultaneously and indefinitely on both devices. Such

devices, even very small ones, can store very large amounts of digital files.

                                       V. CONCLUSION


       20.      Based on the foregoing, 1 believe there is probable cause that a violation of 18

U.S.C. § 2252A(a)(5)(B) has been committed and that evidence, fruits, and instrumentalities of

the offense, more fully described in Attachment B, will be found by searching the SUSPECTED
          Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 9 of 13




DEVICE,located at FBI, Oklahoma City Field Office, 3301 W. Memorial Road, Oklahoma City,

Oklahoma, 73134.     I respectfully request that this Court issue a search warrant for the

SUSPECTED DEVICE more fully described in Attachment A authorizing the seizure and search

of the items described in Attachment B.



                                          Kristina D. Chen
                                          Special Agent
                                          Federal Bureau of Investigation


       Sworn to me this pO day of April, 2019.


                                                    litchell
                                          United States Magistrate Judge
         Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 10 of 13




                                     ATTACHMENT A


                                    Items to be Searched


   The following items are currently being held as evidence in the custody ofthe Federal Bureau

of Investigation (FBI) Oklahoma City Field Office, 3301 W. Memorial Road, Oklahoma City,

Oklahoma,73134:

   1. Items released to the FBI firom the Choctaw Nation Tribal Security:

          a. Black Alcatel One Touch Cellular Phone, model # A570BL,Build: vE9G-UTG0

          b. The device appears to be a smart phone
          Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 11 of 13




                                       ATTACHMENT B


                                      Evidence to be Seized

       The following materials, which constitute evidence of the commission of a criminal

offense, contraband,the fruits ofcrime, or property designed or intended for use or which is or has

been used as the means of committing a criminal offense, namely, a violation of Title 18, United

States Code, Section 2252A(a)(5)(B):

       For any cell phone or storage medium whose seizure is otherwise authorized by this

warrant, and any cell phone or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant(hereinafter,"SUSPECTED DEVICE"):

       a. evidence of who used, owned, or controlled the SUSPECTED DEVICE at the time the

       things described in this warrant were created, edited, or deleted, such as logs, registry

       entries, configuration files, saved usemames and passwords, documents, browsing history,

       user profiles, email, email contacts, "chat," instant messaging logs, photographs, and

       correspondence;

       b. evidence ofsoftware that would allow others to control the SUSPECTED DEVICE,such

       as viruses, Trojan horses, and other forms of malicious software, as well as evidence ofthe

       presence or absence of security software designed to detect malicious software;

       c. evidence ofthe lack of such malicious software;

       d. evidence indicating how and when the cell phone was accessed or used to determine the

       chronological context of cell phone access, use, and events relating to crime under

       investigation and to the cell phone user;

       e. evidence indicating the cell phone user's state of mind as it relates to the crime under

       investigation;
            Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 12 of 13



       f. evidence of the attachment to the SUSPECTED DEVICE of other storage devices or

       similar containers for electronic evidence;

       g. evidence of counter-forensic programs (and associated data) that are designed to

       eliminate data from the SUSPECTED DEVICE;

       h. evidence of the times the SUSPECTED DEVICE was used;

       i. passwords, encryption keys, and other access devices that may be necessary to access the

       SUSPECTED DEVICE;

       j. documentation and manuals that may be necessary to access the SUSPECTED DEVICE

       or to conduct a forensic examination of the SUSPECTED DEVICE;

       k. records of or information about Internet Protocol addresses used by the SUSPECTED

DEVICE;

       1. records of or information about the SUSPECTED DEVICE Internet activity, including

       firewall logs, caches, browser history and cookies,"bookmarked"' or "favorite" web pages,

       search terms that the user entered into any Internet search engine, and records of user-typed

       web addresses; and

       m. contextual information necessary to understand the evidence described in this

attachment.

       n.      Routers, modems, and network equipment used to connect computers to the

Internet.


       o.      Child pornography and child erotica.

       p.      Records, information, and items relating to violations of the statutes described

above including: cords and information relating to the identity or location ofthe persons suspected
          Case 5:19-mj-00215-SM Document 1 Filed 04/30/19 Page 13 of 13



       of violating the statutes described above; and as used above, the terms "records" and

       "information" includes all forms of creation or storage, including any form of cell phone

       or electronic storage(such as hard disks or other media that can store data); any handmade

       form (such as writing); any mechanical form (such as printing or typing); and any

       photographic form (such as microfilm, microfiche, prints, slides, negatives, videotapes,

       motion pictures, or photocopies).

       The term "storage medium" includes any physical object upon which cell phone data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
